DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    196
    280
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    166
    238
    media_image2.png
    Greyscale
 as the species in the reply filed on 03/12/2021 is acknowledged.

Applicant’s amendment submitted on 03/15/2022 added additional limitations to the claims that cancel the elected species 
    PNG
    media_image1.png
    196
    280
    media_image1.png
    Greyscale
.  Therefore, the search was broadened to identify an examinable species. The examinable species is 
    PNG
    media_image3.png
    184
    272
    media_image3.png
    Greyscale
. Claims 1-13 and 15-21 are pending with claims 4, 6-7, 9-13, 15-16 and 21 withdrawn from consideration. 
Response to Amendment
The Amendment filed on 03/15/2022 has been entered. Claims 1-13 and 15-21 remain pending in the application with claims 4, 6-7, 9-13, 15-16 and 21 withdrawn from further consideration as drawn to un-elected species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al (US 2016/0056396) (Sugino) in view of Xia et al (US 2010/00270916) (Xia).

In reference to claims 1-3, 5, and 8, Sugino teaches metal complexes for organic light emitting devices including exemplified compound 12 as shown below (Sugino [0023] [0139]),


    PNG
    media_image4.png
    316
    429
    media_image4.png
    Greyscale

Sugino does not expressly teach that the methyl group on the pyrimidine ring is preferably a deuterated methyl CD3.

With respect to the difference, Xia teaches, in analogous art, Iridium ligands including phenyl-pyrimidine ligands (Xia [0016]), are preferably substituted with CD3 instead of CH3 and specifically teaches that this leads to improved device properties when used in an organic light emitting device, specifically citing improvements in color, efficiency and device lifetime in comparison with methyl substitution (Xia [0134]-[0137]). 

In light of the motivation of using the CD3 group instead of the methyl group as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the CD3 group as described by Xia in order to improve color, efficiency and device lifetime and thereby arrive at the claimed invention. 
For Claim 1: Reads on the claimed compound wherein x is 2, y is 1, x is 0, M is Ir, Z4 is N, Z1, Z3 and Z4 are each CRB, one of RB is hydrogen, one of RB is fully deuterated alkyl group , one of RB is a heteroaryl including a N that is adjacent to the bond between RB that is heteroaryl and ring B which is further substituted by alkyl groups, Ring D is a 5 membered heterocyclic ring, ring C is a 6 membered carbocyclic group, RC is hydrogen, one of RD is alkyl substituted aryl.  
For Claim 2: Reads on wherein M is Ir.
For Claim 3: Reads on wherein M is Ir. 
For Claim 5: Reads on wherein at least one of RB is a five-membered heteroaryl ring which is further substituted. 
For Claim 8: Reads on wherein Z4 is N. 

In reference to claim 17-19, Sugino in view of Xia teaches the compound as described above for claim 1 and further teaches that the compound is used in an organic electronic device having a structure including an anode, a luminous layer and a wherein the compound is used as a dopant in a host material (Sugino [0142] [0050] [0145], e.g. compound OC-12 as shown below (Sugino [0163]). 

    PNG
    media_image5.png
    215
    398
    media_image5.png
    Greyscale

While Sugino in view of Xia does not explicitly detail an exemplary device comprising the structure claimed this selection of host and dopant, it would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have selected this device structure from among those taught by Sugino in view of Xia with the anticipation of preparing a device of comparable properties to those exemplified by Sugino in view of Xia in the absence of unexpected results.
For Claim 17: Reads on the claimed device structure.
For Claim 18: Reads on wherein layer comprises a host and the host is a carbazole.
For Claim 19: Reads on the first compound.  

In reference to claim 20, Sugino in view of Xia teaches the device as described above for claim 17 and further teaches that the device is used in a consumer product (Sugino [0039]). 
	
While Sugino in view of Xia does not explicitly detail an consumer device comprising the structure claimed and including a specific compound as claimed, it would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have selected this device structure from among those taught by Sugino in view of Xia with the anticipation of preparing a device of good properties in the absence of unexpected results.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786